DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed September 1, 2021 is acknowledged and has been entered.  Claims 144-146 have been canceled.  Claims 126-129, 132, 136, 140-143, and 147-157 have been amended.  Claims 168-171 have been added.

2.	As before noted, Applicant elected the invention of Group I, claims 126-158 and 167, drawn to an antibody, a nucleic acid encoding said antibody, a vector comprising said nucleic acid, a host cell comprising said vector, a method of producing said antibody comprising culturing said host cell, an immunoconjugate comprising said antibody, a composition comprising said antibody, and a kit comprising said composition.
	Additionally, Applicant elected the species of the invention in which the antibody comprises a masking moiety comprising a cleavable moiety capable of being cleaved by thrombin and in which the antibody comprises hypervariable regions or HVRs (complementarity determining regions or CDRs) comprising the amino acid sequences of SEQ ID NOs: 2-7.
 
3.	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are pending in the application and are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed September 1, 2021 has been considered.  An initialed copy is enclosed.

Election/Restriction
5.	As before noted, the restriction and election requirement set forth in the Office action mailed February 7, 2020 has been withdrawn in part so as to rejoin the elected species of the invention in which the antibody comprises a masking moiety comprising a cleavable moiety capable of being cleaved by thrombin and the non-elected species of the invention in which the antibody comprises a masking moiety comprising a cleavable moiety capable of being cleaved by MMP-9 (or any other protease to which claim 129 is specifically directed, which is listed in Table 3 at pages 64 and 65 of U.S. Patent Application Publication No. 2016/0194399-A1). 

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely October 19, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 1, 2021.
	As before noted, the rejection of claims 126-136, 140-158, and 167 under 35 U.S.C. 103 as being obvious over Donaldson et al. (Cancer Biol. Ther. 2009 Nov; 8 (22): 2147-52), Lu et al. (Biochem. Biophys. Res. Commun. 2016 May 13; 473 (4): 808-13), and U.S. Patent Application Publication No. 2015/0166661-A1, as set forth in the Office action mailed July 23, 2020, has been obviated by Applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed by U.S. Patent Application Publication No. 2015/0166661-A1 (Chen et al.) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are indefinite for the following reasons:
	(A)	Claim 126, as presently amended, recites, “a masking moiety (MM) including an amino acid sequence comprising an N-terminal fragment of a human CD3 polypeptide, wherein the amino acid sequence is at least the first three amino acids of a processed human CD3 polypeptide (amino acids 1-3 of SEQ ID NO: 1)”.  This recitation renders the claims indefinite for the following reasons: 
including an amino acid sequence comprising an N-terminal fragment of a human CD3 polypeptide” (italicized for emphasis).  The use of this phrase, which indicates that masking moiety (MM) to which the claim is directed includes an amino acid sequence comprising an N-terminal fragment of a human CD3 polypeptide, renders the claim indefinite because it cannot be ascertained whether the amino acid sequence listed is the only amino acid sequence of which the masking moiety is comprised (i.e., it is unclear if the listing of the component elements of the masking moiety by the claim is complete or incomplete); and moreover it is unclear which other elements (e.g., amino acid sequences) may be included, apart from that which is actually listed by the claim, and which elements (e.g., amino acid sequences) are not included.  Therefore, it is not apparent what features should be understood to delineate the genus as a whole, even given the listing of the exemplary “amino acid sequence comprising an N-terminal fragment of a human CD3 polypeptide”, which is necessarily included therein.  Consequently, as written, claim 126 “includes” and excludes elements that are not actually disclosed, such that the scope of the claim is unascertainable.  See M.P.E.P. § 2173.05(d). 
(b)	Claim 22 recites “amino acids 1-3 of SEQ ID NO: 1” in parentheses.  How is the recitation of amino acids 1-3 of SEQ ID NO: 1 in parentheses supposed to limit the claimed subject matter, if at all?  Is the recitation of the sequence of amino acids 1-3 of SEQ ID NO: 1 merely parenthetical or perhaps exemplary of the first three amino acids of a processed human CD3e polypeptide and/or the amino acid sequence of the “masking moiety (MM)”?  Notably, the specification defines the term “masking moiety” to mean, “a component of a polypeptide mask that reduces the ability of an antibody, or antigen-binding fragment thereof […] to specifically bind its target” (page 20, lines 32-35) and according to the specification “a polypeptide mask” is an amino acid sequence joined to an antibody or antigen binding fragment thereof, which is “positioned such that it reduces the ability of the antibody, or antigen-binding fragment thereof, to specifically bind its target” (page 24, lines 4-8 of the specification); but these definitions do not make it evident that the masking moiety (MM) comprises amino acids 1-3 of SEQ ID NO: 1.  So then perhaps a masking moiety (MM) comprising amino acids 1-3 of SEQ ID NO: 1 is meant only to be exemplary of the masking moieties (MM) of which the polypeptide mask of the 
(B)	According to claim 126 the invention is a bispecific antibody comprising a binding domain that binds to CD3 but comprises a polypeptide mask that inhibits binding of the binding domain thereof to CD3.  Notably, according to claim 140, which depends from claim 126, the polypeptide mask inhibits the ability of the bispecific antibody to bind to a human CD3 polypeptide (presumably CD3) by at least 10% (e.g., 100%).  If the polypeptide mask completely inhibits binding of the bispecific antibody to CD3 how is it that the bispecific antibody binds to CD3?  The claims seem to read like a riddle.1
For these reasons, it is submitted, as presently written, the claims, and particularly claim 126, are not unambiguously construed and therefore fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and 
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 169 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 169 is drawn to the bispecific antibody of claim 169, which is a bispecific antibody according to claim 132.  The bispecific antibody according to claim 132 is one in which (a) “the LM is between 5 to 24 amino acids in length”, (b) “the LM is between 5 to 

12.	Claim 171 is rejected under 35 U.S.C. 112(d) as failing to specify a further limitation of the claimed subject matter of a preceding claim.
	Claim 171 is drawn to the bispecific antibody of claim 170, which is a bispecific antibody according to claim 132.  The bispecific antibody according to claim 132 is one in which (a) “the LM is between 5 to 24 amino acids in length”, (b) “the LM is between 5 to 15 amino acids in length”, or (c) “the LM comprises glycine (G) and serine (S) residues”.  If according to the second embodiment recited by claim 132 the antibody comprises an LM of between 5 and 15 amino acids in length, it cannot according to claim 171 comprise an LM of between 6 and 24 amino acids in length.  This is because since according to claim 132 the LM is between 5 to 15 amino acids in length, the LM cannot be between 16 and 24 amino acids in length.  A proper dependent claim must further limit each and every embodiment of the preceding claims.  A claim that only further limits one or more embodiments, but not each and every embodiment of a preceding claim is improper.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
	Beginning at page 9 of the amendment filed September 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Claim 126, as presently amended, recites, “a masking moiety (MM) including an amino acid sequence comprising an N-terminal fragment of a human CD3 polypeptide, wherein the amino acid sequence is at least the first three amino acids of a processed human CD3 polypeptide (amino acids 1-3 of SEQ ID NO: 1)”.  This recitation is herein understood to indicate that the MM of which the claimed invention is comprised is a polypeptide comprising the amino acid sequence of amino acids 1-3 of SEQ ID NO: 1 (i.e., a polypeptide comprising the amino acid sequence: gln-asp-gly (or Q-D-G)).  So, therefore, the claims are drawn to any of a plurality of anti-human CD3 antibodies that is bispecific and comprises a binding domain capable of specifically binding to CD3, which comprises a VH domain and a VL domain, one of which is joined at its N-terminus to “a polypeptide mask”3 comprising “a masking moiety (MM)”4 comprising the amino acid sequence of at least amino acids 1-3 of SEQ ID NO: 1 but not an amino acid sequence of more than 27 amino acids and “a linker moiety (LM)”,5 which inhibits binding of the binding domain to CD3.  
To begin, according to claim 126, the bispecific antibody comprises a binding domain, a linker moiety (LM), and a masking moiety (MM) and these domains “are albeit none of the domains is necessarily adjoined directly to the others (i.e., there may be another element, which is not specified by the claims, which separates and adjoins MM to LM and LM to the binding domain).  The first question this understanding raises is:  if there is a polypeptide of, e.g., 50 amino acids, that separates and adjoins the MM to the LM or the LM to the binding domain will the MM be capable of “inhibiting binding of the binding domain to the N-terminus of CD3” as required?  It is submitted that in large part it cannot be presumed a priori that such a construct in which the MM and the LM and/or the LM and the binding domain are separated will have the requisite functionality.  The larger the gap between the MM and the LM and/or the larger the gap between the LM and the binding domain, the less likely it is that a construct will adopt a conformation that permits the MM to block binding of the binding domain to the antigen.  Apart from the size of the additional polypeptide elements that separate and adjoin the MM and the LM and/or the LM and the binding domain, the amino acid composition of the polypeptide will affect the ability of the construct to form a secondary structure (or shape in three-dimensional space) that allows the MM to mask the binding domain and inhibit its binding to CD3.  If, for example, the additional polypeptide elements are composed of a substantial number of relatively nonpolar or hydrophobic amino acids or if the elements are comprised of amino acids that form rigid, inflexible structures, then, it is very unlikely that a construct will have the requisite functionality.  To be clear, even if an MM comprising an epitope comprising the N-terminal amino acids 1-3 of human CD3, were recognizable by the binding domain of which a construct is comprised,6 so as to compete for binding with CD3e to the binding domain 7 such that the LM is a flexible linker adjoining the MM to the binding domain to permit the MM to fold back on the binding domain.8  For this reason it seems pertinent to remind Applicant that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  Here, because of the unpredictable nature of the art, it cannot be presumed that any given “bispecific antibody” construct comprising an MM, an LM, and a binding domain, which adjoined indirectly to one another by additional polypeptide elements, will have the functionality of the claimed invention.  The vast majority of such constructs, which may be encompassed by the claims, must be identified by empirical testing.
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, as in that, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the structurally disparate “bispecific antibody” constructs.  A description of what a material does or must be capable 
The Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a bispecific antibody comprising an MM, an LM, and a binding domain, each of which are positioned relative to one another in the recited order, but not necessarily directly adjoined, such that the MM inhibits binding of the binding domain to CD3; without such a bispecific antibody, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 
In addition, although the skilled artisan could potentially identify bispecific antibody constructs that might be used in practicing the claimed invention by screening a plurality of structurally disparate constructs comprising an MM, an LM, and a binding domain, each of which are positioned relative to one another in the recited order, but not necessarily directly adjoined, such that the MM inhibits binding of the binding domain to CD3, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of bispecific antibodies to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a bispecific antibody construct comprising an MM, an LM, and a binding domain, each of which are positioned relative to one another in the recited order, but not necessarily directly adjoined, such that the MM inhibits binding of the binding domain to CD3.    
Put another way, rather than describing the invention with the clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of the application, the claims merely serve to bid the artisan to complete the inventive process.
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).   
AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Turning to another issue, as discussed above, the claimed invention comprises a MM that functions to inhibit binding of the binding domain to CD3e; so then how is it that it also has the capability of binding to CD3, particularly when it is only according to claims 128 and 129 that the bispecific antibody construct comprises a cleavable moiety (CM) that is capable of being cleaved by an enzyme.  Upon cleavage of the CM by an enzyme a construct comprising a MM, a LM, a CM, and a binding domain, the fragment of the construct consisting of the MM, LM, and most likely a portion of the CM (depending where in the structure of the CM the enzyme cleaves) may become displaced by CD3 to permit binding of the binding domain to the antigen; but absent a CM the MM, which inhibits binding of the binding domain to CD3, should prevent the binding of the bispecific antibody construct to the antigen.  If the bispecific antibody construct cannot bind to CD3 it is not clear how it might ever be used,9 but here the point is that it appears that such a construct 
With further regard to the binding domain, as noted above, according to claim 126, for example, it comprises a VH domain and a VL domain but otherwise has no requisite structural features.  Thus, it is evident that the claims are drawn to a plurality of structurally disparate antibodies that are capable of binding to a human CD3e polypeptide by recognizing an epitope thereof that is contained within the MM of which the claimed bispecific antibody construct is comprised.  However, rather than describing at least a substantial number antibodies that might be used to construct claimed invention it appears this application may only describe one.  This single antibody is presumed to be one having a VH domain comprising complementarity determining regions (CDRs) or hypervariable regions (HVRs) comprising the amino acid sequences of SEQ ID NOs: 2, 3, and 4 and a VL domain comprising CDRs or HVRs comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7.  Since no other antibody having the requisite binding specificity is described with particularity by this application, the instant claims (for the most part) merely bid one skilled in the art to finish the inventive process by discovering antibodies other than the one described, which are suitably used to in practicing the claimed invention (i.e., to construct the claimed bispecific antibody).  However, once again, a “mere wish or plan” for obtaining the claimed invention is not adequate written description.
 located at its N-terminus, which comprises the 27-amino acid sequence of SEQ ID NO: 1, such that the binding domain were to comprise a VH domain comprising the complementarity determining regions (CDRs) of the VH domain of antibody SP34 and a VL domain comprising the CDRs of the VL domain of antibody SP3410, the specification does not describe an antibody that is capable of binding to CD3 but which does not bind to CD3 due to the presence of a polypeptide comprising an amino acid sequence comprising, for example, the amino acid sequence of glutamine-aspartic acid-glycine (QDG), which is adjoined via a linker to the N-terminus of either the VH domain or the VL domain of the binding domain of the antibody.  In fact, as depicted in Figure 1A, for example, it would seem that an antibody comprising a polypeptide comprising the amino acid sequence glutamine-aspartic acid-glycine (QDG) (the amino acid sequence of amino acids 1-3 of SEQ ID NO: 1) and 6 additional amino acids,11 which is adjoined to the N-terminus of the VH domain of antibody SP34, is an antibody that has the ability to bind to CD3.  This is evident because even after thrombin cleavage of the polypeptide (the additional 6 amino acid sequence of which the polypeptide is comprised is a thrombin cleavage site:  LVPR//GS), the antibody binds just as well to CD3 (see Figure 1A and the columns at the far left).  This result suggests that the polypeptide does not interfere with or inhibit binding of the antibody to CD3, as it must according to claim 126.  Similarly, as depicted in Figure 1B, it would seem that an antibody comprising a polypeptide comprising the amino acid sequence of amino acids 1-7 of SEQ ID NO: 1 and 6 additional amino acids12, which is has the ability to bind to CD3 and is an antibody that is not substantially prevented from binding to CD3 by the presence of the polypeptide.  This is evident because after thrombin cleavage of the polypeptide (the additional 6 amino acid sequence of which the polypeptide is comprised is a thrombin cleavage site:  LVPR//GS), the antibody appears to bind to CD3 nearly as well as it did before cleavage (see Figure 1B and the columns at the far left).  The small difference that is depicted between the binding of this antibody before and after thrombin treatment may not be significant.13  Notably according to claim 140, the antibody need not be substantially inhibited by the polypeptide from binding to CD3 (because the polypeptide need only inhibiting the ability of the antibody to bind to CD3 by at least 10%), but it is unclear how one should proceed to use an antibody that is only marginally inhibited from binding to CD3 (given the disclosure that the polypeptide is preferentially cleaved to permit the antibody to fully bind to CD3 only in the presence of an enzyme such as thrombin, which is present at relatively higher concentrations in or near tumors, so as to reduce off-target toxicity directed against non-tumor tissues).14      
Regardless of the rationale, a polypeptide comprising an amino acid sequence comprising the amino acid sequence of at least amino acids 1-3 of SEQ ID NO: 1, which cannot have a length exceeding 27 amino acids, and a linker moiety of perhaps 5-24 amino acids is a polypeptide that may have any of a great number of substantially different structures.15  The fact that, whatever its structure may be, it must, when adjoined to the VH or VL domain of an antibody, act to inhibit binding of the antibody (or a binding domain thereof) to CD3 to the binding domain, does not make it any easier to immediately envisage, recognize, or distinguish it from other polypeptides, particularly not any that 16  
Then, too, as noted in the preceding Office action, polypeptide masks comprising an amino acid sequence comprising the amino acid sequence of at least amino acids 1-3 of SEQ ID NO: 1, provided the length of this amino acid sequence does not exceed 27 amino acids, and a linker moiety are apparently even less effectively used to inhibit binding of the binding domain of antibody SP34 when adjoined to the N-terminus of the VL domain than when adjoined to the N-terminus of the VH domain; in fact despite the language of the claims, a polypeptide mask comprising, e.g., the amino acid sequence of SEQ ID NOs: 54, 55, or 57 (each of which comprise at least amino acids 1-9 of SEQ ID NO: 1), when adjoined to the N-terminus of the VL domain of antibody SP34, appears to be largely ineffective to inhibit binding of the binding domain to CD3 (see, e.g., Figure 1B).  As this is the case, it would seem that the claims would only serve to invite the artisan skilled in the art to try to complete the inventive process by discovering how to produce the claimed invention and/or by discovering the identity of an antibody that can be conjugated to a polypeptide mask comprising, e.g., the amino acid sequence of SEQ ID NOs: 54 (i.e., QDGNEEMGGLVPRGS) such that the binding domain of the antibody 
Nevertheless, the specification does describe with clarity and particularity some embodiments of the claimed invention (e.g., a fusion protein comprising, for example, an antibody derived from antibody SP34, which comprises the VH domain of antibody SP34 and the VL domain of antibody SP34, and a polypeptide comprising, for example, a polypeptide comprising the amino acid sequence of SEQ ID NO: 27 (in its entirety) and 6 additional amino acids (LVPRGS), which is linked to the N-terminus of either the VH domain or the VL domain); but even so such embodiments are is not reasonably considered representative of the claimed genus of antibodies, which have such widely varying structures, or the claimed genus of polypeptide masks, which also have widely disparate structures.  
Again, even if the antibody were derived from antibody SP34, and were to comprise a VH domain comprising the CDRs of the VH domain of antibody SP34 and a VL domain comprising the CDRs of the VL domain of antibody SP34, this antibody and any of the disclosed “polypeptide masks” (e.g., the polypeptide of SEQ ID NO: 64), either alone or adjoined as a fusion protein, cannot be considered representative of the claimed genus of anti-CD3 antibodies.  This is because the antibody need not have any particular structure, but more importantly in this instance it is because the antibody need not be an antibody that is capable of binding to any particular epitope of CD3 (or more particularly CD3).17  In other words the antibody need not bind to the N-terminal epitope of CD3 comprising the amino acid sequence of SEQ ID NO: 1; rather the antibody might bind to any epitope of CD3 (or more particularly CD3).  Here, inasmuch as it is understood that the “polypeptide mask” is or comprises a “mimotope”, a peptide that mimics the structure of the epitope of CD3 that is recognized by antibody SP34, if the polypeptide mask fused to the VH domain or the VL domain of the binding domain does not mimic the structure .  Accordingly it cannot be said or reasonably alleged that antibody SP34 is representative of the claimed genus of anti-CD3 antibodies, which have no particular structure and which need not be capable of binding to any particular epitope of CD3  So therefore the claims, rather than describing with clarity and particularity the claimed genus of antibodies, would merely serve to bid one skilled in the art to try to find an antibody other than antibody SP34 (or a version thereof derived by CDR-grafting the CDRs of antibody SP34 into different frameworks to produce a variant retaining the capability of binding to epitope of CD3 recognized by antibody SP34), which binds to an epitope of a polypeptide comprising the amino acid sequence of at least amino acids 1-3 of SEQ ID NO: 1, provided that the amino acid sequence does not exceed a length of 27 amino acids, and the amino acid sequence of a linker moiety (e.g., a polypeptide of 5-24 amino acids).  If the antibody does not bind to the epitope of such a polypeptide, it is not reasonably expected to inhibit binding of the antibody when fused to the N-terminus of the VH domain or the N-terminus of the VL domain of the antibody.18  This again is because it is understood that the “polypeptide mask” is or comprises a “mimotope”, which serves as “a masking moiety” to block binding of CD3 to the antibody fused to the polypeptide mask.
If arguably the “polypeptide mask” does not comprise a “mimotope” or does not bind to the polypeptide, but nevertheless acts by some other mechanism to inhibit binding of the antibody to CD3, then, it would be even less evident how one might ever immediately envisage, recognize or distinguish the antibodies that are inhibited from binding to CD3 when the polypeptide mask is joined to the VH domain or the VL domain of the antibody.  Finding an anti-CD3 antibody that when fused to a polypeptide comprising, for example, the amino acid sequence of SEQ ID NO: 55 (the amino acid sequence of amino acids 1-9 of SEQ ID NO: 1 adjoined to the amino acid sequence which is not antibody SP34 or a CDR-grafted variant thereof, is incapable of binding to CD3 is akin to searching for the proverbial “needle in a haystack”, where the needle may not exist at all. 
Applicant has previously argued that the concept underlying the present invention is the polypeptide mask, not the antibody; but still it is not agreed that the claimed invention is practiced without knowing which anti-CD3 antibody it is that is suitably used and which anti-CD3 antibody it is that is not.  Applicant has argued that the skilled artisan apprised of the invention by the disclosure would appreciate that a masking moiety having the QDG amino acid sequence would be effectively used to inhibit “a wide variety of antibodies that bind to the N-terminus of CD3”; but this argument, too, has not been found persuasive because it is not evident which antibody other than antibody SP34 is suitably used.  The particular reasons are discussed in detail above.
At best, given the disclosure, it would only be obvious to try to identify an anti-CD3 antibody that can be fused to a polypeptide mask according to the claims, which functions as required to inhibit binding of the binding domain of the antibody to CD3, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
Turning to further address the “polypeptide mask”, if one were to select an anti-CD3 antibody, but not antibody SP34 or a CDR-grafted variant thereof with the intent of practicing the claimed invention to produce a fusion protein comprising the binding domain of the antibody and a polypeptide mask according to the claims (e.g., a polypeptide mask comprising the amino acid sequence of amino acids 1-3 of SEQ ID NO: a priori that just because a fusion protein comprising the binding domain of anti-CD3 antibody SP34 fused to, e.g., a polypeptide mask comprising the amino acid sequence of SEQ ID NO: 55 is substantially prevented from binding to CD34, any given fusion protein comprising an antibody that would ordinarily be capable of binding to CD3 and a polypeptide mask according to the claims will be found to lack the ability to bind to CD3. 
The structure of the polypeptide mask is only very rudimentarily described as comprising possibly only the amino acid sequence of glutamine-aspartic acid-glycine (QDG) and a linker moiety.  The position of the amino acid sequence of the at least amino acids 1-3 of SEQ ID NO: 1 (e.g., QDG) is not specified; it might occur anywhere within the amino acid sequence of polypeptide (apart from within the amino acid sequence of linker moiety, if it is even a polypeptide).  The position of the amino acid sequence of the at least amino acids 1-3 of SEQ ID NO: 1 (e.g., QDG) might be at the N-terminus of the polypeptide mask or it might not be – it might be at the C-terminus of the “masking moiety (MM)” and directly adjoin the “linker moiety (LM)”.  Given these facts, it is submitted that the descriptions of any of the disclosed polypeptide masks (e.g., the polypeptide mask comprising the amino acid sequence of SEQ ID NO: 61) does not suffice to adequately describe the claimed polypeptide masks.  The disclosed masks are not representative of the claimed masks because the latter may have such widely different structures; but moreover because, even in the case of antibody SP34, it was found that only some of the disclosed masks, but not others, when fused to the VH domain or the VL domain of the binding domain of the antibody, were capable of substantially inhibiting binding of the antibody to CD3, the discloses masks should not be said to be representative of the claimed genus of masks, as a whole, which again have such widely varying structures.  This is because it is evident that it cannot be predicted which embodiments of the claimed invention will both the structural and functional characteristics required by the claims; and therefore the claimed invention can only be practiced by empirical means.
Applicant is again reminded that the Federal Circuit has decided that a patentee Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
	As noted above, the Federal Circuit has decided that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement; and even if the language of a claim finds literal support in an application’s disclosure, the language used therein must describe the claimed invention with such clarity and particularity to convey that to whatever extent is made necessary by the breadth of the claims that Applicant had at the time the application was filed possession of the claimed invention.  To do this, the specification must describe the claimed invention in a manner that would permit one skilled in the art to immediately envisage, recognize or distinguish that which is claimed.  Accordingly the appearance of mere indistinct words in a specification or a claim, even an original claim, does not satisfy the written description requirement, if the disclosure does not allow the artisan to visualize or recognize the identity of the subject matter purportedly described.
Thus, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Yet, in this instance, it is submitted that there is no language that adequately describes with the requisite clarity and particularity the genus of antibodies, as a whole, to which the claims are now directed.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  So, in other words, it is not sufficient to merely describe the invention as being any of a plurality of structurally disparate anti-CD3 antibodies (or fusion proteins thereof) that comprise a polypeptide adjoined to the N-terminus of the VH domain or the N-terminus of the VL domain comprising the amino acid sequence of at least amino acids 1-3 of SEQ ID NO: 1, which inhibits binding of the binding domain of the antibody or fusion protein to CD3.  Rather one must describe at least a substantial number of the different anti-CD3 antibodies and the different polypeptide masks that are suitably used, in combination with one another, to practice the claimed invention to produce an antibody having the 
	Turning to further address other issues raised in preceding Office actions, even if the antibody selected for use in producing the claimed invention were anti-CD3 antibody SP34, since the polypeptide mask of which the claimed invention is a peptide selected from any of a plurality comprising a masking moiety comprising at least amino acids 1-3 of SEQ ID NO: 1 (QDG), it is evident that the claims are directed to polypeptide masks having widely varying structures, which cannot in general be presumed to function to block or inhibit binding of the antibody to CD3 by binding to the paratope of the antibody by acting as a mimotope.  Not only might its primary structure (i.e., amino acid sequence) differ substantially but its length might also varied19; and yet it seems that the specification may only adequately describe a polypeptide mask that is minimally comprised of about 12 amino acids comprising a masking moiety comprising amino acids 1-9 of SEQ ID NO: 1, which was found to effectively “mask” an unidentified anti-CD3 bispecific antibody by inhibiting its ability to bind to CD3, albeit to a lesser extent than a polypeptide mask comprised of 14 amino acids (see, e.g., Figure 4E).  As disclosed by the specification it was found that there is length-dependency upon the effectiveness of polypeptide masks comprising identical masking moieties (i.e., in the assay used, it was found that the longer the overall length of the polypeptide mask, the greater the degree of attenuation of B cell killing measured) (page 60 of the specification).  It follows that that it should be expected that a polypeptide mask of an overall length of, e.g., 4 or 5 amino acids comprising amino acids 1-3 of the amino acid sequence of SEQ ID NO: 1 should be expected to have a substantially poorer ability to inhibit binding of a “masked” antibody comprised of such a relatively shortened polypeptide mask to CD3; it might not in fact block the ability of the  binding when the mask was joined to the VL region of the SP34 antibody variant” (page 58).  Altogether such disclosures support the position taken herein that it cannot be presumed that any given polypeptide mask, which need not have any particular overall length, is suitably used to produce the claimed invention and that in general the suitability of polypeptide masks of substantially different overall lengths to “mask” an anti-CD3 antibody, so as to render the antibody incapable of binding to CD3 or otherwise causing a reduction in the ability of the antibody to bind to CD3, must be identified by empirical testing.
	Recognizing that the claims are drawn to an antibody having no particular structure, which in effect is actually only described as exhibiting a relatively reduced CD3 binding activity (due to the presence of the polypeptide mask, which acts to inhibit binding of the binding domain to CD3), it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to CD3 with a relatively reduced affinity as compared to an “unmasked” antibody, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather 
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a polypeptide mask that when fused to the N-terminus of either the VH domain or the VL domain of the binding domain of an anti-CD3 antibody inhibits binding of the binding domain to CD320; without such a polypeptide mask, it is impossible to practice the invention. 
	In addition, although the skilled artisan could potentially identify polypeptide masks that might be used in practicing the claimed invention by screening a plurality of structurally disparate peptides comprising at least amino acids 1-3 of SEQ ID NO: 1, which may otherwise have different overall lengths (and different amino acid sequences), it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
21 must act to reduce the ability of the antibody to specifically bind its target (i.e., CD3), the supporting disclosure amounts to no more than a mere invitation to select an antibody and then identify a polypeptide mask that is suitably used to produce the claimed invention.   
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.
 
	Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. However, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of antibodies comprising 
	Then, might not only the overall length of the polypeptide mask vary substantially, but according to the claims the length and amino acid sequence of the masking moiety may differ considerably since, for example, according to claim 126 the masking moiety need only comprise amino acids 1-3 of SEQ ID NO: 1 (the amino acid sequence of QDG); and yet the specification discloses that for the antibodies selected for use in the experiments the length and amino acid sequence of the masking moiety is an important determinant of the ability thereof to “mask” binding of the antibody comprising a polypeptide mask comprising the masking moiety by binding to the antibody’s paratope and thereby block or inhibit binding of the antibody to CD3.  As shown, for example, in Figure 1A substantial differences in the ability of a polypeptide mask comprised of masking moieties of varying portions of the N-terminal amino acid sequence of human CD3 to inhibit binding of the antibody comprising the polypeptide mask to CD3 were observed, which indicates that it cannot be presumed that any given masking moiety comprising amino acids 1-3 of SEQ ID NO: 1 is suitably used to produce the claimed invention.  For example, it appears that a masking moiety consisting of only amino acids 1-3 of SEQ ID NO: 1 may not be effective to “mask” anti-CD3 antibody SP34 since even after exposure of the “masked” antibody to thrombin to remove the polypeptide mask (or the masking moiety) the antibody was found to be no more capable of binding to CD3 than in the absence of thrombin exposure (Figure 1A).  As disclosed in Example 3, if the overall length of the polypeptide mask is 27 amino acids, then a masking moiety consisting of amino acids 1-6 of SEQ ID NO: 1 was found to be sufficient to “mask” the  (SEQ ID NO: 1) (page 59 of the specification; and Figure 3A).  While in this experiment some level of inhibition of binding to CD3 was observed even when the antibody was “masked” with a polypeptide mask comprising a masking moiety consisting of amino acids 1-3 of SEQ ID NO: 1, the overall length of the polypeptide mask used to mask the anti-CD3 antibody was 27 amino acids; given the facts as discussed above with regard to the length-dependence of the effectiveness of the polypeptide mask, since the overall length of the polypeptide mask of which the claimed invention is comprised may vary substantially,22 it is still submitted that it cannot be presumed that any given polypeptide mask comprising a masking moiety comprising at least amino acids 1-3 of SEQ ID NO: 1 should be a priori presumed to be effective to block or inhibit binding of any selected anti-CD3 antibody to CD3; and accordingly the polypeptide mask having a structure according to claim 126, for example, which is suitably used to produce the claimed invention must be identified empirically.  
	There are still other reasons why the specification fails to adequately describe the claimed invention.  For example, the claims are drawn to any of plurality of anti-CD3 antibody comprising a polypeptide mask further comprising (in addition to the masking moiety) “a cleavable moiety”, which presumably need not be composed of any particular material or have any particular structure.23  Similar issues with respect to the position of 24  In general such molecules are not adequately described by this application and it is not possible to immediately envisage, recognize or distinguish these molecules.  Therefore the written description requirement has not been met.  
As a final note, according to the disclosure, the antibodies are of varying different formats, but it is submitted that many of such antibodies are not adequately described by the specification to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  For example it does not appear that the application describes an anti-CD3 scFv or an anti-CD3 diabody comprising a polypeptide mask that functions as it must.  In fact it is not even clear how one might proceed to produce, for example, a single chain diabody, which is capable of binding to CD3 but which actually lacks the ability to do so due to the presence of a polypeptide mask fused to either the N-terminus of the VH domain or the N-terminus of the VL domain.  Where in the structure of the diabody should the amino acid sequence of the polypeptide mask be inserted such that the diabody still forms and might be rendered capable of binding to CD3 when the polypeptide mask is cleaved?  Wouldn’t cleavage of the diabody at the site of a cleavage moiety comprised within the structure of the polypeptide mask disrupt the 3-D structure of the diabody such that it might not even resemble a diabody or such that it might not be capable of recognizing and binding to the target?  It might be possible to produce a “masked” scFv with a cleavable polypeptide mask inserted at the N-terminus of the antibody but even so it does not appear that such a product it described with any of the requisite clarity and particularity necessary to satisfy the written description requirement25.  Rather it appears that with the limitations already discussed above the 26  
In summary, in this case, since the claims are so broad, and the disclosure so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used as intended, so as to achieve the sought-after objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Lastly, since the claims are not necessarily limited to known materials having the structural and functional properties of the anti-CD3 antibody, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
	     
15.	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 12 of the amendment filed September 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice27), 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an anti-CD3 antibody and a polypeptide mask having the requisite structural features that can be fused to the N-terminus of the VH domain or the VL domain of the binding domain of the antibody such that the polypeptide mask inhibits binding of the binding domain to CD3; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
not antibody SP34 (or a version thereof derived by grafting the CDRs of antibody SP34 into different frameworks to produce a variant retaining the capability of binding to epitope of CD3 recognized by antibody SP34) and/or if the polypeptide mask is not one known to inhibit binding of antibody SP34 to CD3 when conjugated to either the N-terminus of the VH domain or the N-terminus of the VL domain, it cannot be predicted whether or not it will ultimately prove possible to produce the claimed invention.  The antibody, if not antibody SP34, would most likely have to bind to the same epitope of CD3 as antibody SP34, but even then the claimed invention is very likely only to be produced when the N-terminus of the VH domain or the VL domain of the antibody is fused to one of the disclosed masking polypeptides that has been determined to be capable of inhibiting binding of antibody SP34 to CD3.  If the antibody is an antibody other than antibody SP34, which binds to a disparate epitope of CD3, it should not even be expected that any of the disclosed masking polypeptides, when fused to the N-terminus of the VH domain or the VL domain of the antibody, will be found to be capable of inhibiting binding of the antibody to CD3.  Why should it be?  As explained above the masking moiety of which the polypeptide mask is comprised is thought to function to inhibit binding of the antibody to the antigen by acting as a mimotope; if it the antibody binds to an epitope that has a structure that differs from that of any of the disclosed polypeptide masks or the masking moieties it should not be adversely affected by the presence of the polypeptide (i.e., it should be expected to bind to the antigen despite being fused to the polypeptide).  If the antibody is antibody SP34, then how does one make the claimed invention using any of the disclosed polypeptide masks or the masking moieties that are shown not be effective to inhibit binding of the antibody to CD3?  Would it even be possible and if so why would one expect to be able to practice an embodiment of the claimed invention that is disclosed to be a non-working embodiment?  The specification does not appear to teach one to produce a working embodiment of the claimed invention using any of the disclosed polypeptide masks or the masking moieties that are shown to be ineffective to inhibit binding of antibody SP34 to CD3.  Possibly by altering the structure of the disclosed antibody to produce a variant 28  Then it would seem that the only means of practicing the claimed invention would be to find an antibody other than antibody SP34, which can be fused to these polypeptide masks or the masking moieties, so as to lack the ability to bind to CD3; but certainly discovering such antibodies de novo would take a substantial amount of time and effort and in the end may not be fruitful.  So, for example, finding an anti-CD3 antibody other than antibody SP34 that when fused to a polypeptide comprising, for example, the amino acid sequence of SEQ ID NO: 53 (the amino acid sequence of amino acids 1-5 of SEQ ID NO: 1 adjoined to the amino acid sequence LVPRGS) is incapable of binding to CD3 might well be like searching for the proverbial “needle in a haystack”, where we do not actually know if the needle exists. Therefore, once again, given the facts, and in particular the unpredictable nature of the art, it is clear that practicing the full scope of the claims would require substantial trial and error without an assurance of success.29
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	The rejection of claims 126-129, 132, 140-142, 147-149, 151-157, and 167-171 under 35 U.S.C. 103, as being unpatentable over U.S. Patent Application Publication No. 2016/0194399-A1 in view of WO2014/191113-A1, is maintained.
	Beginning at page 13 of the amendment filed September 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent Application Publication No. 2016/0194399-A1 (Irving et al.) teaches a “masked” version of an anti-CD3 antibody or an antigen binding fragment thereof (e.g.,  comprising the epitope to which the antibody specifically binds; see entire document (e.g., Figures 4-12; paragraph [0055], and paragraphs [0159]-[0161]).  Irving et al. teaches the coupling of extraneous polypeptide comprising the “masking moiety” (MM) reduces the ability of the antibody to bind CD3; see, e.g., paragraph [0020].  Irving et al. teaches this occurs because the masking moiety comprises an amino acid sequence forming a structural feature (epitope) that is recognized by the antibody and when the paratope of the antibody binds to the masking moiety the antibody cannot then bind to CD3 (see, e.g., paragraph [0020]).  Irving et al. teaches the “masked” antibody is activatable by a protease that cleaves a portion of the extraneous peptide adjoining the masking moiety and the antigen binding domain of the antibody (see, e.g., paragraph [0020]; paragraph [0054]; and Table 3).  Once cleaved the antibody is “unmasked” and is then capable of binding to CD3; see, e.g., paragraph [0020].  Irving et al. teaches the antibody is activated by thrombin and that the extraneous polypeptide comprises a peptide having an amino acid sequence that is recognized and cleaved by thrombin; see, e.g., paragraphs [0101] and [0458].  Irving et al. teaches the antibody is a monoclonal antibody, human antibody, humanized antibody, or chimeric antibody; see, e.g., paragraph [0005].  Irving et al. teaches the antibody is monospecific or multispecific (e.g., bispecific); see, e.g., paragraph [0126].  Irving et al. teaches the antibody is a recombinant single chain antibody (e.g., scFv); see, e.g., paragraph [0016].  Irving et al. teaches the antibody is of the IgG isotype; see, e.g., paragraph [0005].  Irving et al. teaches the extraneous polypeptide comprising the masking moiety further comprised of one or more peptide linkers adjoining the masking moiety and cleavable moiety to the antigen binding domain of the antibody or the masking moiety to the cleavable moiety; see, e.g., paragraphs [0169] and [0266].  Irving et al. teaches the linker is a flexible linker comprised of between about 5 and about 15 or 24 amino acids comprising glycine and serine residues; see, paragraphs [0064] and [0441].  Irving et al. teaches that when the “masked” antibody is masked (i.e., the cleavable moiety remains intact and has not been cleaved by a protease (e.g., thrombin) to activate the antibody)  is inhibited to a variable extent including, for example, by 50%; see, e.g., paragraph [0406].   Irving et al. teaches the antibody is intact and comprises constant domains including CL, CH1, CH2, and CH3 domains; see, e.g., paragraph [0169].  Irving et al. teaches the Fc domains are altered to remove glycosylation sites so as to reduce effector function by in particular substituting the amino acid at position 297 with another amino acid (N297Q); see, e.g., paragraphs [0400]; Example, 4; and Table 11.  Irving et al. teaches that where the antibody is mutispecific it binds to human CD3 and a second cell surface antigen such as the tumor-associated antigen HER-2; see, e.g., paragraph [0369] and Table 1.  Irving et al. teaches nucleic acid molecules encoding the antibody or portions thereof, as well as expression vectors and host cells for producing the antibody; see, e.g., Example 4.  Irving et al. teaches the antibody is conjugated to a cytotoxic agent or therapeutic agent and/or is administered after formulation as a composition comprising a pharmaceutically acceptable carrier and one or more additional therapeutic agents [0191], [0281], [0282], and [0298].  Irving et al. teaches that the antibody is packaged in a kit with instructions for administration [0290] and [0577]. 
	Irving et al. teaches the suitable masking moieties that were identified by screening a library of structurally disparate peptides to identify any “mimetopes” of the epitope of CD3 that specifically bind to the antibody, but Irving et al. does not expressly teach the masking moiety comprises an amino acid sequence that comprises at least amino acids 1-3 of SEQ ID NO: 1, as set forth by the instant application (i.e., the amino acid sequence of QDG) or the amino acid sequence of the actual epitope of CD3 that is recognized by the antibody.
	Nevertheless, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected for use in producing the “masked” version of the anti-CD3 antibody SP34 or antigen binding fragment thereof, as suggested by Irving et al., a peptide comprising the amino acid sequence of QDG.  This is because it would have been understood by the artisan of ordinary skill that a peptide comprising an amino acid sequence forming the epitope of human CD3 would be suitably used as a masking moiety.  This is because it would have been understood that the masking moiety, as Irving et al. teaches, binds to the paratope of the antibody to block  and that once cleaved away to activate the antibody the antibody will then be capable of binding to human CD3.
WO2014/191113-A1 (Guinde et al.) teaches anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE); see entire document (e.g., page 4).
Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected for use in producing the “masked” version of the anti-CD3 antibody SP34 or antigen binding fragment thereof a peptide comprising the amino acid sequence of QDGNE because it would be reasonably expected that such a peptide will function as a masking moiety to “mask” the antibody and block or inhibit its binding to human CD3.  This is because according to Guinde et al. the anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE), and because it is evident from the teachings of Irving et al. that a peptide comprising the epitope of CD3, which is specifically recognized by the antibody selected for use in producing the “masked” anti-CD3 antibody is suitably used as the masking moiety of which the extraneous polypeptide is comprised.  Irving et al. teaches a number of different reasons why one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to produce the “masked” anti-CD3 antibody.  Any other embodiment of the claimed invention (e.g., a composition or a kit or an immunoconjugate) would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention for essentially these same reasons.  For example, because Irving et al. teaches that the antibody is packaged in a kit with instructions for administration, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have manufactured such a kit comprising the “masked” antibody suggested by the prior art.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so since kits were at the time recognized as convenient sources of agents such as antibodies, which could easily be marketed for profit.  As another example one ordinarily skilled in the art before the effective filing date of the claimed invention would have been 
Applicant previously traversed the propriety of maintaining this ground of rejection, arguing that “Irving lacks a teaching of the technical concepts that underpin Applicant’s use of amino acids of 1-3 of SEQ ID NO: 1” (page 15 of the amendment filed January 20, 2021).
In response, while it was not absolutely clear what it was that Applicant was arguing, as previously explained, it is submitted that it would have been well within the skill of the artisan before the effective filing date of the claimed invention to have practiced the claimed invention by producing a “masked” version of the anti-CD3 antibody SP34 by fusing a peptide comprising the amino acid sequence of QDGNE and a suitable linker to the N-terminus of the either the VH domain or the VL domain of the antibody; and as noted, it would have been reasonably expected that such a peptide will function as a masking moiety to “mask” the antibody and block or inhibit its binding to human CD3 because Guinde et al. teaches anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE). 
In further response to previous Applicant's arguments against the references individually, Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, it is recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
In this case, as explained, Irving et al. teaches a “masked” version of an anti-CD3 antibody or an antigen binding fragment thereof (e.g., Fab) or more particularly anti-CD3 antibody SP34 or an antigen binding fragment thereof, which comprises at either the N-terminus of the heavy chain variable domain or the N-terminus of the light chain variable domain an extraneous polypeptide comprising a “masking” portion of the CD3 comprising the epitope to which the antibody specifically binds, but does not expressly teach the masking moiety comprises an amino acid sequence that comprises at least amino acids 1-3 of SEQ ID NO: 1, as set forth by the instant application (i.e., the amino acid sequence of QDG) or the amino acid sequence of the actual epitope of CD3 that is recognized by the antibody.  Nevertheless, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected for use in producing the “masked” version of the anti-CD3 antibody SP34 or antigen binding fragment thereof, as suggested by Irving et al., a peptide comprising the amino acid sequence of QDG.  This is because it would have been understood by the artisan of ordinary skill that a peptide comprising an amino acid sequence forming the epitope of human CD3 would be suitably used as a masking moiety; and this is because it would have been understood that the masking moiety, as Irving et al. teaches, binds to the paratope of the antibody to block or inhibit binding of the antibody to human CD3 and that once cleaved away to activate the antibody the antibody will then be capable of binding to human CD3.  Even so, since WO2014/191113-A1 (Guinde et al.) teaches anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE), it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected for use in producing the “masked” version of the anti-CD3 antibody SP34 or antigen binding fragment thereof a peptide comprising the amino acid sequence of QDGNE.  This is because it would be reasonably expected that such a peptide will function as a masking moiety to “mask” the antibody and block or inhibit its binding to human CD3; and this is because according to Guinde et al. the anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE), , which is specifically recognized by the antibody selected for use in producing the “masked” anti-CD3 antibody is suitably used as the masking moiety of which the extraneous polypeptide is comprised.  
In response to Applicant's previous argument that the references fail to show certain features of applicant’s invention, it is again noted that the features upon which Applicant relied in making that argument (i.e., the “tunability” that might be achieved in using polypeptide masks of varying lengths and compositions or the production of a “spectrum” of anti-CD3 antibodies exhibiting intermediate binding affinities”) are not recited in the rejected claim(s).30  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
According to claim 126 the polypeptide mask inhibits binding of the binding domain to CD3 and it is fully expected that the “masked” version of the anti-CD3 antibody SP34, as suggested by the prior art, is an antibody comprising a polypeptide mask that inhibits binding of the binding domain to CD3. 
 	Applicant is again reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
Furthermore, Applicant is again reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

As stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).  The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739.  Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
Here, the practice of the claimed invention utilizes a known anti-CD3 antibody and polypeptides suggested by the prior art to produce “masked” versions of the antibody in a known way to achieve predictable results. 
It is no surprise that the polypeptide mask suggested by the prior art inhibits binding of the binding domain of the anti-CD3 antibody from binding to CD3 because the polypeptide mask comprises a mimotope, a peptide that mimics the epitope of CD3 that is recognized by the antibody, which binds to the antigen binding domain of the antibody to block binding of the antibody to CD3.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Beginning at page 13 of the amendment filed September 1, 2021 Applicant has again traversed the propriety of maintaining this ground of rejection and although carefully considered Applicant’s arguments have been not found persuasive.  
Applicant has argued that Irving et al. teaches away from the practice of the claimed invention because Irving et al. teaches the masking moiety is not a natural binding partner of the antibody and contains no or substantially no homology to any natural binding partner of the antibody.
In response, Applicant has referred to a disclosure appearing in paragraph [0440] of Irving et al.  According to this disclosure, “[in] certain embodiments, the MM is not a natural binding partner of the AB”.  As noted above, however, Irving et al. teaches the masking moiety comprises an amino acid sequence forming a structural feature (epitope) that is recognized by the antibody and when the paratope of the antibody binds to the masking moiety the antibody cannot then bind to CD3.  Irving et al. does not “teach away” from the practice of the claimed invention by acknowledging the possibility that a polypeptide that is not a natural binding partner and which does not contain substantial homology to any natural binding partner of the AB may be found, which can be suitably used as a masking moiety.  Notably in paragraph [0052] Irving et al. discloses that in some embodiments the MM polypeptide sequence is different from that of CD3.  This would be clearly understood to mean that in some embodiments the MM polypeptide sequence is not different from that of CD3 (i.e., the MM comprises an amino acid sequence that is identical to a portion of the amino acid sequence of CD3, namely a portion comprising the epitope of the antibody that must be masked by the MM in practicing the invention).  
Accordingly, it is submitted, contrary to Applicant’s contention, that there is indeed some teaching, suggestion, or motivation, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to practice the claimed invention.  Moreover, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  
Notably the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Any decision regarding obviousness must taken into account more than just the literal content of the prior art.
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

            Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., a polypeptide comprising the amino acid sequence of the epitope of an antigen recognized by the paratope of an antibody may be capable of binding to the antibody to block binding of the antibody to the antigen). 
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
In this instance, given the disclosure by Irving et al. in view of the teachings of Guinde et al., it would have been obvious to the artisan of ordinary skill in the art as of the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, using a masking moiety comprising an amino acid sequence corresponding to the epitope of human CD3 recognized by the disclosed anti-CD3 antibody.  
Therefore, contrary to Applicant’s argument, it is submitted that Irving et al. does not “teach away” from combining its teaching with the teachings of Guinde et al. to practice the claimed invention.  “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).  Although Irving et al. teaches it should be possible to find a masking moiety that contain substantial homology to any natural binding partner of the antibody, it would have be immediately recognized by the artisan of ordinary skill in the art as being much less complicated to elect to use a polypeptide comprising the epitope of the antigen recognized by the antibody as the masking moiety rather than having to produce one de novo.  In this instance, Guinde et al. teaches the anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of CD3 (QDGNE).  Therefore, in view of the combination of teachings by the prior art, as well as knowledge generally available to the artisan, it would have been obvious to produce a “masked” version of the anti-CD3 antibody SP34 by fusing a peptide comprising the amino acid sequence of QDGNE and a suitable linker to the N-terminus of the either the VH domain or the VL domain of the antibody; and it would have been reasonably expected that such a peptide will function as a masking moiety to “mask” the antibody and block or inhibit its binding to human CD3 because Guinde et al. teaches anti-CD3 antibody SP34 binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-5 of the N-terminal amino acid sequence of 
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, although Applicant’s arguments have been carefully considered, it is submitted that here the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 

20.	Claims 126, 140, 142, and 143 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0194399-A1 in view of WO2014/191113-A1, as applied to claims 126-129, 132, 140-142, 147-149, 151-157, and 167-171 above, and further in view of Leabman et al. (MAbs. 2013 Nov-Dec; 5 (6): 896-903).
	At page 15 of the amendment filed September 1, 2021 Applicant has traversed the 
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the anti-CD3 of claim 143, which comprises an altered Fc domain in which the amino acid at positon 297 has been replaced by glycine (N297G).  
	Irving et al. in view of Guinde et al. teaches that which is set forth in the above rejection of claims 126-129, 132, 140-142, 147-149, 151-157, and 167-171, but does not expressly teach replacing the asparagine residue at position 297 with glycine to reduce effector function.
	This deficiency is remedied by the teachings of Leabman et al.
	Leabman et al. teaches engineering antibodies to have reduced effector function by replacing the asparagine residue at position 297 with glycine (N297G); see entire document (e.g., the abstract).  Leabman et al. teaches the N297G variant is not glycosylated and do not bind to FcRs; see, e.g., the abstract.  Leabman et al. discloses that this is the first report of an N297G variant (page 897) and that following characterization thereof it appears that this variant is suitably used because it exhibits substantially the same pharmacokinetic properties as wild-type versions; see, e.g., page 900. 
	Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced the “masked” anti-CD3 antibody, as suggested by Irving et al. which exhibits reduced effector function, by replacing the asparagine residue at position 297 with glycine (N297G).  This is because Leabman et al. teaches the N297G variant is not glycosylated and do not bind to FcRs but do have the same pharmacokinetic properties as wild-type versions.
Although Applicant’s arguments have been carefully considered, it is submitted that here the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a . 

21.	Claims 126, 149, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0194399-A1 in view of WO2014/191113-A1, as applied to claims 126-129, 132, 140-142, 147-149, 151-157, and 167-171 above, and further in view of U.S. Patent Application No. 2013/0266568-A1.
	At page 15 of the amendment filed September 1, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the anti-CD3 of claim 150, which comprises a mutated Fc domain in which the Fc domain has been modified to have either a CH2 domain or a CH3 domain having an altered structure in which a “cavity” (hole), which is formed by the replacement of an amino acid in the amino acid sequence of one of the polypeptide chains, and a compensatory “knob” (protuberance), which is formed by the replacement of an amino acid in the amino acid sequence of the other chain.
	Irving et al. in view of Guinde et al. teaches that which is set forth in the above rejection of claims 126-129, 132, 140-142, 147-149, 151-157, and 167-171, but does not expressly teach altering the Fc domain of the antibody to have either a CH2 domain or a CH3 domain having an altered structure in which a “cavity” (hole), which is formed by the replacement of an amino acid in the amino acid sequence of one of the polypeptide chains, and a compensatory “knob” (protuberance), which is formed by the replacement of an amino acid in the amino acid sequence of the other chain.
	This deficiency is remedied by the teachings of U.S. Patent Application No. 2013/0266568-A1 (Brinkmann et al.).
	Brinkmann et al. teaches engineering “masked” antibodies to comprise Fc domains having either a CH2 domain or a CH3 domain having an altered structure in which a “cavity” (hole) is formed by the replacement of an amino acid in the amino acid sequence of one of the polypeptide chains and a compensatory “knob” (protuberance) is formed by the replacement of an amino acid in the amino acid sequence of the other chain, such that heterodimerization of the altered chains is favored (due to relatively greater stability 
	Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced the “masked” anti-CD3 antibody, as suggested by Irving et al. which comprises an Fc domain having either a CH2 domain or a CH3 domain having an altered structure in which a “cavity” (hole) is formed by the replacement of an amino acid in the amino acid sequence of one of the polypeptide chains and a compensatory “knob” (protuberance) is formed by the replacement of an amino acid in the amino acid sequence of the other chain, as suggested by Brinkmann et al.  This is because Brinkmann et al. teaches engineered “masked” antibodies comprising such altered Fc domains are produced with greater success due to the fact that heterodimerization of the altered polypeptide chains is favored. 
Although Applicant’s arguments have been carefully considered, it is submitted that here the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success. 

22.	Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are rejected under 35 U.S.C. 103 as being obvious over Donaldson et al. (Cancer Biol. Ther. 2009 Nov; 8 (22): 2147-52) (of record), Lu et al. (Biochem. Biophys. Res. Commun. 2016 May 13; 473 (4): 808-13) (of record), and WO2015095392-A1 (of record).
	Donaldson et al. teaches a “masked” scFv therapeutic antibody comprising an N-terminal extension comprising the amino acid sequence comprising the epitope of the antibody or an altered version of the epitope, which acts by binding to the paratope of the antibody to block binding of the antibody to the antigen recognized by the antibody; see, entire document (e.g., the abstract; and page 2).  Donaldson et al. teaches that the “masked” antibody has a reduced ability to bind to CD3; see, e.g., page 2.  Donaldson et 31 see, e.g., page 2.  Donaldson et al. teaches a “masked” version of a bivalent antibody comprising two antigen binding domains; see, e.g., pages 2 and 3.  Donaldson et al. teaches “masked” antibodies are used advantageously since adverse effects due to inadvertent antigen recognition by cells in normal tissues can be reduced; see, e.g., page 1.  This is because, as Donaldson et al. teaches, the “masked” antibody is expected to be activated (unmasked) within the microenvironment of tumor cells, which express proteases (e.g., MMP-9) that act to cleave the mask; see, e.g., page 2.  Donaldson et al. teaches that upon its removal the antibody is able to bind to the tumor cells in its near vicinity and in this way the antibody is less likely to target normal cells, which commonly express the antigens recognized by the antibody; see, e.g., pages 1 and 2.  Donaldson et al. teaches a nucleic acid molecule encoding the antibody, an expression vector comprising the nucleotide sequence encoding the antibody, and a method for producing the antibody comprising culturing a host cell comprising the vector; see, e.g., pages 4 and 5.  Donaldson et al. teaches a composition comprising the antibody and a pharmaceutically acceptable carrier (e.g., water); see, e.g., page 4 and 5. 
	   Donaldson et al. does not expressly teach the production of a “masked” antibody that binds to CD3, which comprises a “masking” polypeptide comprising at least amino acids 1-3 of SEQ ID NO: 1, as set forth by the instant application (i.e., the amino acid sequence of QDG).
	This deficiency is remedied by the teachings of Lu et al. and WO2015095392-A1 (Chen et al.).
	Lu et al. teaches a therapeutic antibody that binds to CD3 and another antigen 
WO2015095392-A1 (Chen et al.) teaches antibodies that binds the N-terminus of human CD3, including antibody SP34 and variants thereof, and peptides comprising portions of the amino acid sequence of the N-terminus of human CD3, which bind to these antibodies (e.g., a peptide comprising amino acids 1-26 of the N-terminal amino acid sequence of human CD3).  Moreover Chen et al. teaches an antibody that specifically binds to human CD3, which comprises a heavy chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 2, 3, and 4 and a light chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7; see, entire document (e.g., SEQ ID NOs: 1-3 and 4-6).  Chen et al. teaches the antibody comprises a heavy chain variable domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 8 and a light chain variable domain comprising an amino acid sequence that is at least 95% identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 9; see, e.g., Summary.  Chen et al. teaches the antibody binds to an epitope of human CD3, which comprises at the 16 N-terminal amino acids of the human CD3 (QDGNEEMGGITQTPYK); see, e.g., SEQ ID NO: 284 and the section entitled, “Exemplary Anti-CD3 Antibodies”.  Chen et al. teaches the antibody comprises an Fc domain that has been engineered to favor the formation of the desired heterodimers by altering the amino acid sequences of the heavy chains to form the domain to create a cavity in one of the chains and a corresponding, compensatory protuberance in the other; see, e.g., Summary.  Chen et al. teaches a substitution mutation is made in the Fc domain of the antibody at any of positions N297, Summary.  Chen et al. teaches a composition comprising the antibody further comprises an additional therapeutic agent and/or the antibody is conjugated to a cytotoxic agent; see, e.g., the section entitled, “Immunoconjugates”.  Chen et al. teaches the antibody is packaged in a kit with instructions; see, e.g., Summary.      
Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have selected for use in producing a “masked” version of an anti-CD3 antibody comprising a heavy chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 2, 3, and 4 and a light chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7 or antigen binding fragment thereof a peptide comprising the amino acid sequence of the 16 N-terminal amino acids of the human CD3 (QDGNEEMGGITQTPYK) because it would be reasonably expected that such a peptide will function as a masking moiety to “mask” the antibody and block or inhibit its binding to human CD3.  This is because according to Chen et al. such an anti-CD3 antibody binds to an epitope of human CD3, which comprises the amino acid sequence of amino acids 1-16 of the N-terminal amino acid sequence of CD3 (QDGNEEMGGITQTPYK), and because it is evident from the teachings of Donaldson et al. that a peptide comprising the epitope of CD3, which is specifically recognized by the antibody selected for use in producing the “masked” anti-CD3 antibody is suitably used as the masking moiety of which the extraneous polypeptide is comprised.  Donaldson et al. teaches the “masked” antibody is used advantageously to reduce inadvertent adverse effects due to inadvertent antigen recognition by cells in normal tissues, which would have provided one ordinarily skilled in the art before the effective filing date of the claimed invention motivation to do so.  Any other embodiment of the claimed invention (e.g., a composition or a kit or an immunoconjugate) would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention for essentially these same reasons.  For example, because Chen et al. teaches that the antibody is packaged in a kit with instructions for administration, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have manufactured such a kit comprising the “masked” antibody suggested by the prior art.  One ordinarily skilled in 
Notably Applicant has traversed the propriety of maintaining these grounds of rejection, arguing that that Lu et al. is not prior art because it was published May 13, 2016.32  
In response, as explained above, claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Claims 126-129, 132, 135, 136, 140-143, 147-157, and 167-171 are herein rejected under 35 U.S.C. § 112(a) and accordingly the effective filing date of the claims is deemed the filing date of the instant application, namely October 19, 2017.  For this reason, contrary to Applicant’s contention, Lu et al. is prior art as it was electronically published on April 1, 2016.
Applicant has provided a statement that “[the] subject matter of Chen [i.e., the subject matter disclosed by WO2015095392-A1 (Chen et al.)] and the invention claimed in the above-captioned application [i.e., Application No. 15/787,922] (“the claimed .
     
Conclusion
23.	No claim is allowed.

24.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2005083431-A2 teaches “masked” activatable antibodies.
WO2012025525-A1 teaches “masked” activatable bispecific antibodies.
U.S. Patent Application Publication No. 2009/0304719-A1 teaches activatable “masked” binding proteins including anti-CD3 antibodies.
Each of U.S. Patent No. 8,895,702 and 10,357,571 teaches masked activatable antibodies.
Each of U.S. Patent Application Publication Nos. 2011/0178279-A1, 2016/0152711-A1, 2017/0218074-A1, 2018/0193479-A1, and 2020/0164077-A1 teaches masked activatable antibodies.
U.S. Patent Application Publication No. 2018/0148508-A1 teaches a masked chimeric antigen receptor binding to CD3.
U.S. Patent Application Publication No. 2020/0199578-A1 teaches masked conditionally active antibodies.
	Erster et al. (J. Controlled Release. 2012; 161: 804–12) teaches “masked” 
	Desnoyers et al. (Sci. Translational Med. 2013 Oct; 5 (207): 207ra144; pp. 1-11) teaches “masked” activatable antibodies. 
	Yang et al. (mAbs. 2015 Mar/Apr; 7 (2): 440-50) teaches the production of “masked” activatable antibodies (termed “Probodies”).
	Polu et al. (Expert Opin. Biol. Ther. 2014; 14 (8): 1049-53) teaches Probody therapeutics.
	Han et al. (Mol. Ther. 2017 Jan 4; 25 (1): 274–84) teaches a masked chimeric antigen receptor.
	Buhmann et al. (J. Transl. Med. 2013; 11: 160; pp. 1-9) teaches a bispecific antibody that binds to CD3 and CD20 and which comprises an effector domain capable of binding to immune effector cells.
	WO2016090210-A1 teaches an anti-CD3 antibody comprising a heavy chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 2, 3, and 4 and a light chain variable domain comprising CDRs (HVRs) comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7 or antigen binding fragment thereof, which binds to a epitope of human CD3 comprising an amino acid sequence comprising at least the N-terminal amino acid sequence of QDGNEE.
	Newly cited, each of U.S. Patent Nos. 9,650,445 and 9,822,180 teaches a masked antibody that conditionally binds to an antigen only when the mask has been cleaved by a protease to permit the interaction between the antigen binding site and the antigen; and notably each patent teaches if antigen binding domain of the antibody binds to CD3, the masking moiety may be the CD3 antigen or part thereof (e.g., a portion of CD3 that competes CD3 on the surface of a cell for binding to the antibody, which as will be appreciated need not be the entire immune cell surface antigen but may comprise only a portion of the immune cell surface antigen provided that the portion is capable of binding to the immune cell binding region, such as a polypeptide comprising the epitope recognized by the antibody).
	U.S. Patent No. 10,261,083 teaches a masked antibody that conditionally binds to an antigen only when the mask has been cleaved by a protease to permit the interaction between the antigen binding site and the antigen.

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                           
slr
March 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably according to claim 147, the bispecific antibody comprises a second binding domain, which binds to a second biological molecule, which is a cell surface antigen and presumably not CD3.  So then the bispecific antibody is presumed not to comprise a binding domain that necessarily binds to CD3 and comprises instead a binding domain that is prevented from binding to CD3 and a second binding domain that binds to a cell surface antigen other than CD3.
        2 See M.P.E.P. § 2172 (II).
        3 According to the disclosure the term “polypeptide mask” refers to an amino acid sequence joined to an antibody or antigen binding fragment thereof, which is “positioned such that it reduces the ability of the antibody, or antigen-binding fragment thereof, to specifically bind its target” (page 24, lines 4-8 of the specification).
        
        4 The term “masking moiety” is defined by the specification to mean, “a component of a polypeptide mask that reduces the ability of an antibody, or antigen-binding fragment thereof […] to specifically bind its target” (page 20, lines 32-35).   
        
        5 The “linker moiety” is defined by the specification to mean, “an optional component of a polypeptide mask that, when present, joins the MM component of the polypeptide mask directly or indirectly to an antibody, or antigen-binding fragment thereof” (page 20, lines 22-23).
        
        6 Notably the binding domain, as claimed, is not necessarily one that is derived from an antibody that is known to bind to an epitope comprising amino acids 1-3 of the N-terminus of human CD3.  In fact, according to claim 126, the binding domain is comprised of a VH domain and a VL domain, neither of which need have any particular structure; and it is only according to claims 135 and 136 that the claimed invention actually comprises a binding domain of an antibody that is known to bind to an epitope comprising amino acids 1-3 of the N-terminus of human CD3.    
        
        7 See, e.g., Figure 3.
        
        8 See the crude drawing set forth in Figure 4D.
        9 Notably at page 10 of the amendment filed September 1, 2021 Applicant has argued that masking moieties need not provide complete inhibition of binding of the antibody to CD3 and alleges that partial inhibition can be desirable.  Contrary to the assertion the specification does not appear to describe the desirability of an antibody construct that is only partially inhibited from binding to CD3 in the absence of its activation by cleavage of the CM to allow the mask to be displaced.  The disclosure at page 59, in particular, merely speculates upon the possibility that an antibody comprising “a fixed polypeptide mask” can be made to exhibit an affinity for CD3 that may vary substantially depending upon the nature of the polypeptide mask, so as to offer “a novel approach to altering biodistrubution”; and it does so without indicating in specific terms how or why such an antibody having, e.g., a relatively very poor antigen binding affinity due to the nearly complete inhibition of its binding by the fixed polypeptide mask attached thereto will be found useful or desirable.  What the specification does indicate however is the desirability of an conditionally active antibody that only binds to CD3 when activated by proteases expressed in the immediate vicinity of tumors.  This antibody is prevented from binding to CD3 by the presence of a mask that blocks binding of the antigen binding domain of the antibody to the antigen until it is removed; and in the presence of a protease present in the microenvironment of a tumor, upon cleavage of the masking polypeptide, the antibody is rendered capable of binding to CD3, so as to be capable of binding to tumor cells expressing CD3.  If, as would seem the case in a preferred embodiment of the invention, the antibody is attached to a cytotoxic agent the antibody is then capable of delivering its toxic payload to the targeted tumor cells and the risk of off-target toxicity is reduced.  If, on the other hand, the antibody is only partially inhibited by a masking moiety from binding to CD3, then, this advantage would be lost.  Accordingly Applicant’s argument has not been found persuasive.    
        10 Such an antibody would be reasonably expected to be capable of binding to the same epitope of CD3 as antibody SP34.  Presumably the antibody according to claim 135 is such an antibody, but the specification does not appear to describe SEQ ID NOs: 1-7 as the being the amino acid sequences of the CDRs (or HVRs) of antibody SP34.  This presumption is only made because the exemplary antibody as described by Example 2, for example, is antibody SP34 fused to a polypeptide mask comprising, e.g., the amino acid sequence of SEQ ID NO: 61 (i.e., the amino acid sequence of SEQ ID NO: 1 adjoined to the thrombin cleavage site sequence LVPRGS).
        
        11 The amino acid sequence of the polypeptide is QDGLVPRGS.
        
        12 The amino acid sequence of the polypeptide is QDGNEEMLVPRGS.
        
        13 There is no indication that the difference is statistically significant or that the result is reproducible (since there is no indication of repeated determinations).
        
        14 See, e.g., the disclosure at page 30, lines 24-36.
        
        15 This is true even if the construct were to consist solely of an antibody, a cleavable moiety (CM), a linking moiety (LM), and a masking moiety (MM) without any additional elements that separate and adjoin the MM, the LM, the CM, and the binding domain.  If one reasons that additional elements may be present (see the discussion above), then, the variation and complexities are still greater.  Here it is noted that the Courts have indicated that the greater the variation in a claimed genus of antibodies, the less representative any particular antibody would be.  See, e.g., In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
        
        16 See, e.g., The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  In deciding this case the Federal Circuit held that a generic statement that defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  By analogy, a generic statement that defines a genus of antibodies comprising masking moieties by only their common ability to inhibit binding of a CD3 binding domain to CD3 does not serve to adequately describe the genus as whole.  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  In this case, describing the claimed genus as comprising a polypeptide of no more than 27 amino acids comprising the amino acid sequence of glutamine-aspartic acid-glycine (QDG) is not adequately descriptive of the genus as a whole because it is not reasonably expected that most which members will function to inhibit binding of an attached CD3 binding domain to CD3, especially when so much variation is permitted both within polypeptide itself and within the elements that separate the polypeptide from the binding domain (i.e., the LM and the CM).  In fact, due to the unpredictable nature of the art, the higher the degree of variance, the more likely it is that a significant number of the antibodies will lack the functional attributes of the disclosed invention, which must be largely incapable of binding to CD3 unless or until the masking polypeptide is removed by cleavage of the CM.  
        
        17 Of course it cannot be predicted if any given antibody that binds to CD3, which need not have any particular structural features and which need not even resemble the disclosed antibody SP34, will be an antibody that is capable of binding to the epitope of CD3 recognized by antibody SP34; but moreover it cannot be predicted whether any given anti-CD3 antibody will compete for binding to CD3 with antibody SP34 by, e.g., binding to an epitope of CD3 that spatially overlaps the epitope recognized by antibody SP34 so as to sterically hinder binding of antibody SP34 to CD3.
        
        18 As explained in the preceding Office action, as an example, it should not be reasonably expected that it will prove possible to produce the claimed invention using any of anti-CD3 antibodies Leu-4, UCHT1, OKT3, and WT131 since it is known that these antibodies bind to closely related or overlapping conformational epitopes of the TCR comprising antigenic determinants present on the surface of the complex of the CD3 subunits or the CD3 complex and not to the same epitope of CD3 recognized by antibody SP34.
        
        19 It is only the length of the MM that is defined by claim 126, as presently amended, in that it must not comprise an amino acid sequence of more than 27 amino acids; but the length of the polypeptide mask, which comprises MM and LC, and possibly other elements, is not defined or limited by the claims.
        20 See page 20, lines 31-35 of the specification.
        
        21 See page 20, lines 31-35 of the specification.
        22 It is only the length of the MM that is defined in that it must not comprise an amino acid sequence of more than 27 amino acids; but the length of the polypeptide mask, which comprises MM and LC, and possibly other elements, is not defined or limited by the claims.
        
        23 As an aside, it would appear that the claimed invention need not comprise a “cleavable moiety” so as to be activated by a protease, for example, such that the polypeptide mask is “fixed”, but then it is unclear how such an invention might ever be used in the real-world; even so without raising this issue under 35 U.S.C. § 101, it is simply brought to Applicant’s attention that although the specification describes an antibody having a “fixed” polypeptide mask it is not described by this application as having any specific and substantial asserted utility.  Accordingly it is suggested that to avoid a rejection under § 101 the claims be amended so as to be drawn to an anti-CD3 antibody comprising a polypeptide mask that is capable of being cleaved so as to restore the target binding activity of the antibody, subject matter that appears to be the invention that is actually described by this application. 
        
        24 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        25 Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
        
        26 See Figure 4D, which depicts a canonical antibody comprising a heavy chain and a light chain and, attached to the latter, a polypeptide mask comprising a masking moiety and either or both of a cleavable moiety and a linker moiety. 
        27 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        28 As discussed polypeptide masks of certain lengths or comprised of certain amino acid sequences (e.g., SEQ ID NO: 52) may never be found to be effectively used to produce the claimed invention.
        
        29 See Amgen Inc. v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021).
        30 Notably Applicant has reiterated this same argument at page 14 of the amendment filed September 1, 2019, but still the claims do not recite the features upon which Applicant has relied in making the argument (i.e., the claims do not recite the antibody exhibits a spectrum of intermediate CD3 binding affinities)
        31 Cetuximab is a chimeric antibody; Matuzumab is a humanized antibody. 
        32 Incidentally Lu et al. was first electronically published on April 1, 2016.